Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 12-13, 15-17 and 19-24 are pending in the instant application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/21 and 2/26/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/20/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants elected Group I claims 1-6, 8, 12, 13, 15-17 and 21-24, and further elect the species 1) Hsp90 inhibitor that is compound 2 and 2) a tablet form.
Compound 2 has a structure:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Applicants further state that the elections read on claims 1-4, 12, 15-17 and 21-24.

However, the restriction between Group I and Group II has been maintained. Accordingly, claims 19-20 have been withdrawn from examination. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-6, 8 and 12-13 recites several elements as broad limitation, followed by narrow limitations. For instance, instant claims recite the broad recitation of excipients such as lubricants, diluents, disintegrants, release polymers etc., and the claim also recites specific excipients such as magnesium stearate, microcrystalline cellulose, crospovidone, methacrylic polymers etc., which is the narrower statement of the range/limitation. The 
Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 5 is directed to a capsule. However, items (ii) and (iii) of claim 5 further recites a capsule comprising hsp90 inhibitor, but also recites another capsule, optionally wherein components of the capsule is a optionally a gelatin capsule (ii) or capsules are prepared using hot melt granulation (iii). It is unclear as to how many capsules are present in the formulation of claim 5 because of the two instances where capsules are mentioned. Thus, the meets and bounds of the capsule (ii) of claim 5 are not definite.
Instant claim 13 refers back to table 10 excipients, and further states that the PVP VA can be substituted with HPMC AS or PVP K30. Instant claim is indefinite because the reference to a table of the specification is only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Instant specification provides several formulations (prototype tablets)  “PVP VA can be substituted with HPMC AS” does not clearly state if HPMC As is indeed substituting PVP VA. 
Further (ii) of claim 13 recites a capsule comprising hsp90 inhibitor, corn starch…magnesium stearate and a capsule, optionally wherein components of the capsule are prepared using wet granulation. It is unclear as to how many capsules are present in the formulation of claim 13 because of the two instances where capsules are mentioned. Thus, the meets and bounds of the capsule (ii) of claim 13 are not definite.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13 and 24 are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2012/0277257 to Yu et al (Yu).
Yu teaches pharmaceutical compositions comprising Hsp90 inhibitor compounds having a formula I (compound I), useful in treating various diseases such as cancer [0005-0006], which meets the instant Hsp 90 inhibiting compounds. Yu teaches preparing the composition in the form of coated or uncoated tablets [0115], comprising at least one binder, diluent, sweetening agent, coating agent or combinations, stabilizers [0116, 0121, 0122, 0123, 127].
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Tables 6 and 7 also teach tablets comprising the instant claimed excipients of claims 12 and 13. Hence, Yu anticipates instant claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 12, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0277257 to Yu et al (Yu).
Instant claims 12, 13 and 24 have been addressed based on Yu above. Yu does not specifically teach the excipients of claims 21-23.


    PNG
    media_image2.png
    252
    504
    media_image2.png
    Greyscale


Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare tablet compositions of Hsp90 inhibitor of Yu by further including other povidone or crospovidone as a suitable tableting excipients, with an expectation to provide tablets of suitable hardness or flowability, because Yu teaches incorporating suitable excipients in the composition comprising Hsp90 inhibitors so as to assist or enhance product characteristics, pharmacokinetics, stability of the composition and control release characteristics [0107]. Yu also teaches including different excipients can alter the dissolution rate of tablets [0107]. Hence, one of an ordinary skill in the art would have been able to employ a suitable binder, lubricant, disintegrant or dispersing agents etc., so as to achieve the desired tablet strength, stability and/or dissolution rate of tablets.



9.	Claims 5-6, 8, 12, 13, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0305998 to Chen et al.
Instant claim 12 and claim 13 –section (iii) are not directed to a mini-tablet. Further, claims 21-24 are dependent on claim 12 and hence are not directed to a minitablet. Instant claims 5-6 and 8 are directed to a capsule. 
Chen teaches Hsp90 inhibiting compounds and pharmaceutical compositions (abstract). Chen reference describes a large number of Hsp90 inhibiting compounds [0046-0061]. Chen teaches that the compounds can be administered by various routes including oral routes [0062]. Chen describes dosage forms such as tablets, capsules, wherein the tablets can be enteric coated, sugar-coated or film-coated [0719]. The tablet or capsule dosage forms include one or more ingredients [0720-0731] including binders such as microcrystalline cellulose; lubricants such as magnesium stearate, diluent such as lactose, sucrose, starch, kaolin, mannitol etc.; glidants such as colloidal silicon dioxide (which read on the instant anti-tack or flow aid); disintegrating agents such as croscarmellose sodium, carboxymethyl cellulose etc.; film coating agents such as hydroxyethyl cellulose, cellulose acetate phthalate. [0736] further teaches that the tablets containing binders, lubricants, diluents, disintegrating agents etc., wherein the tablets are enteric coated tablets [0736]. Chen teaches preparing tablets, capsules and other dosage forms, wherein the compositions include diluents, lubricant (magnesium stearate, talc etc), binders (such as PVP, crospovidone, povidone) etc [0716]. The film coated and sugar coated are further compressed [0736]. Chen teaches that the compositions can be in the form of a capsule, filled with liquid or or sodium starch glycolate. Chen teaches capsule formulations and further suggests the claimed excipients as described above.
Instant claim 12 requires Hsp90 inhibitor compound, and generic excipients - filler, disintegrant, eluant and lubricant. Claim 12 recites specific excipients as optional. Instant claim 13 component (iii) is directed to an oral disintegrating tablet comprising Hsp90 inhibitor and generic excipients. The specific components are cited as optional. Chen teaches all of the claimed generic excipients of claim 12 and 13. Claim 13 recites dispersing agent, which also read on disintegrant or a diluent generically because instant calcium silicate is not essential and is only recited as optional. For claim 21, Chen teaches microcrystalline cellulose, povidone and magnesium stearate. For claim 22, Chen teaches crospovidone, for claim 23, Chen teaches fumed silica and for claimed 
Instant claims 12 and 21 recite tablet preparation which is a product by process, and carries no patentable weight in product claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
. 


10.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0305998 to Chen et al in view of Tissen et al (International Journal of Pharmaceutics, 2011).

Instant claim recites a delayed release minitablet and a delayed release coating, both of which are optional. Further, instant claim also recites specific excipients as optional and hence not essential for the composition.
Chen, discussed above, teaches preparing several pharmaceutical dosage forms comprising hsp90 inhibiting compounds, in the form of tablets, capsules etc. Further Chen also teaches instant claimed excipients of claim 1 i.e., binder, disintegrant, flow aid and lubricant.  

Tissen teaches development of mini-tablets with 1 mm and 2 mm diameter. Tissen teaches that mini-tablets used as multiple unit dosage forms and equal or smaller than 3 mm in diameter are advantageous over single unit dosage tablets because they have minor risk of dose dumping and independence of the rhythm of food transport ((introduction). Tissen teaches that minitablet can be filled in to gelatin capsules or administered with dose dispenser for individual dosing. Tissen teaches that with respect to a subsequent coating step, mini-tablets reveal several advantages compared to irregularly shaped units like granules. Mini-tablets can be coated reproducibly and require less coating material compared to granules, due to their constant specific surface area, smooth outer surface and robust mechanical properties. Tissen also refers to studies that suggest mini-tablets suitable for providing modified drug delivery (introduction), and useful in pediatrics. Tissen teaches preparing 2mm size minitablets containing three different drugs and further adding lactose, magnesium stearate, silicon dioxide and crospovidone (table 1) to enhance the flow properties, disintegration time (p 165). Tissen teaches that the excipients such as lactose increased the free flowability of the 2mm minitablets (fig. 1, p 167). Further, Tissen teaches that the minitablets prepared by direct compression enabled high dug loading (80 to 90%) (page 167) and further provided quick drug release within 23 min (fig. 3). Tissen also teaches preparing 1 mm minitablets that increased tensile strength (p 168).

Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare minitablets with Hsp90 inhibitors and suitable excipients, and further coat the minitablets with different types of coating materials such as enteric coating, controlled release coatings such as delayed or extended or sustained release or film coating etc., over the compressed mini-tablet depending on the desired release of the Hsp90 inhibiting compound from the minitablet. In this regard, Chen also suggests that pharmaceutical compositions comprising Hsp90 inhibitor compounds can further be sugar coated, film coated, enteric coated etc. Instant claims 2, 3 and 4 do not recite any specific release material or release profile. Accordingly, one skilled in the art would have been able to choose a desired release coating material over the mini-tablet of Hsp90 (of Chen). 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0277257 to Yu et al in view of Tissen et al (International Journal of Pharmaceutics, 2011).
Yu, discussed above, teaches pharmaceutical compositions comprising Hsp90 inhibitor compounds having a formula I (compound I), useful in treating various diseases such as cancer [0005-0006], which meets the instant hsp 90 inhibiting compounds. Yu teaches preparing the composition in the form of coated or uncoated tablets [0115], comprising at least one binder, diluent, sweetening agent, coating agent or combinations, stabilizers [0116, 0121, 0122, 0123, 127]. Yu also exemplified tablet compositions as well as suggests including several excipients including those claimed.  
Yu does not teach the instant claimed minitablet of claim 1. With respect to instant claims 1 mini-tablet without providing a definition for the tablet size. It is noted that [0301] of the instant specification state that mini-tablets are flat or slightly curved tablets with a diameter in the range of 1.0 to 3.0 mm. Instant claim recites a delayed release minitablet and a delayed release coating, both of which are optional. Further, instant claim also recites specific excipients as optional and hence not essential for the composition.

Tissen teaches development of mini-tablets with 1 mm and 2 mm diameter. Tissen teaches that mini-tablets used as multiple unit dosage forms and equal or smaller than 3 mm in diameter are advantageous over single unit dosage tablets because they have minor risk of dose dumping and independence of the rhythm of food transport ((introduction). Tissen teaches that minitablet can be filled in to gelatin 
Even though Tissen does not teach Hsp90 inhibitor compounds as active agent, t would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare tablet compositions of Yu, comprising Hsp90 inhibitor and other excipients such as disintegrants, lubricants, flow aids, binders etc., in the form of minitablets such as those claimed instead of larger tablets because Yu teaches several advantages of minitablets  of 1-3 mm size, as opposed to regular tablets. For instance minitablets show improved flowability, high drug loading, fast oral disintegrability etc., and Tissen teaches that minitablets can be easily coated as well as filled into capsules, thus preventing dose dumping. 
 further coat the minitablets with different types of coating materials such as enteric coating, controlled release coatings such as delayed or extended or sustained release or film coating etc., over the compressed mini-tablet depending on the desired release of the Hsp90 inhibiting compound from the minitablet. In this regard, Yu also suggests that pharmaceutical compositions comprising Hsp90 inhibitor compounds can further be film coated, enteric coated etc [0129]. Instant claims 2, 3 and 4 do not recite any specific release material or release profile. Accordingly, one skilled in the art would have been able to choose a desired release coating material over the mini-tablet of Hsp90 (of Yu). 


12.	Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0305998 to Chen et al., as applied to claims 12 above, and further in view of US 20150253330 to Vukovic et al.
	Chen, discussed above, teaches Hsp90 inhibitors and suggests tablet and capsule formulation. However, Chen fails to teach the instant claimed compounds of claims 15-17. 
	Vukovic teaches therapeutic compositions Hsp90 inhibitor for treating hypoxia (0005). Vukovic teaches a number of Hsp90 inhibiting compounds such as geldanamycin, 17-DMAG, PU-DZ8, BIIB-028/ PU-H64 [0019], among which PU-DZ8 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing the instant invention to modify the teachings of Chen so as to include PU-DZ8 as a suitable Hsp90 inhibitor, along with or substitute the Hsp90 inhibitors of Chen because both Chen and Vukovic are directed to Hsp90 inhibiting compounds and while Chen teaches several Hsp90 inhibiting compounds, Vukovic also teaches several Hsp90 inhibiting compounds similar to Chen and particularly teaches the instant claimed compounds for providing effective for treating hypoxia [0136]. Hence, a skilled artisan would have expected an equivalent effect with PU-DZ8 of Vukovic as a suitable Hsp90 inhibitor in the tablet or capsule formulations of Chen. 
For the compound I of claim 16, page 21 of instant specification shows that Compound I includes Iodine127, and page 24 describes compound 2 also as I127. Thus, it appears both compound 1 and 2 are positional isomers and hence expected to have similar properties. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2-  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

13.	Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0277257 to Yu et al., as applied to claims 12, 13 and 24 above, and further in view of US 20150253330 to Vukovic et al.
Yu, discussed above, teaches pharmaceutical compositions comprising Hsp90 inhibitor compounds having a formula I (compound I), useful in treating various diseases such as cancer [0005-0006], which meets the instant hsp 90 inhibiting compounds. Yu teaches preparing the composition in the form of coated or uncoated tablets [0115], comprising at least one binder, diluent, sweetening agent, coating agent or combinations, stabilizers [0116, 0121, 0122, 0123, 127]. Yu also exemplified tablet compositions as well as suggests including several excipients including those claimed.  
However, Yu fails to teach the instant claimed compounds of claims 15-17. 
	Vukovic teaches therapeutic compositions Hsp90 inhibitor for treating hypoxia (0005). Vukovic teaches a number of Hsp90 inhibiting compounds such as geldanamycin, 17-DMAG, PU-DZ8, BIIB-028/ PU-H64 [0019], among which PU-DZ8 read on the instant compounds 2 of claim 17 and hence also meet instant claim 15 (as follows) 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing the instant invention to modify the teachings of Yu so as to include PU-DZ8 as a suitable Hsp90 inhibitor, along with or substitute the Hsp90 inhibitors of Yu because both Yu and Vukovic are directed to Hsp90 inhibiting compounds and while Yu teaches several Hsp90 inhibiting compounds, Vukovic also teaches several Hsp90 inhibiting compounds similar to Yu and particularly teaches the instant claimed compounds for providing effective for treating hypoxia [0136]. Hence, a skilled artisan would have expected an equivalent effect with PU-DZ8 of Vukovic as a suitable Hsp90 inhibitor in the tablet or capsule formulations of Yu. 
For the compound I of claim 16, page 21 of instant specification shows that Compound I includes Iodine127, and page 24 describes compound 2 also as I127. Thus, it appears both compound 1 and 2 are positional isomers and hence expected to have similar properties. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611